HOLMES, Judge.
This is a divorce case.
The Circuit Court of Baldwin County divorced the parties and made a division of property.
The husband appeals, apparently contending that the trial court so abused its discretion in the division of property that reversal is required.
This court has reviewed the record on appeal and finds no such abuse of discretion so as to require reversal of the trial court’s action. In fact, the trial court’s division of property appears to be equitable to both parties. See Eubanks v. Eubanks, 52 Ala.App. 224, 291 So.2d 159 (Ala.Civ.App.1974); 7B Ala. Digest, Divorce, Key No. 286(5).
This case is due to be affirmed.
AFFIRMED.
WRIGHT, P.J., and BRADLEY, J., concur.